Citation Nr: 0807655	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-41 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a schedular rating in excess of 20 percent 
for osteoarthritis of the left knee.

2.  Entitlement to a schedular rating in excess of 10 percent 
for deformity, status post left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to November 
1974.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which continued the veteran's 10 
percent rating for osteoarthritis of the left knee.  An 
October 2004 rating decision assigned a 20 percent rating for 
the veteran's osteoarthritis of the left knee, effective 
October 25, 2002, and granted service connection for 
deformity, status post left knee injury, assigning a 10 
percent rating, effective April 13, 2004.  Jurisdiction of 
the appeal is now with the Waco, Texas RO.

In September 2006, the veteran testified during a hearing at 
the RO before RO personnel; a transcript of the hearing is of 
record.

In August 2007, the veteran testified during a hearing via 
videoconference before the undersigned Acting Veterans Law 
Judge; a transcript of the hearing is of record. 

Also during the veteran's personal hearing he raised the 
issue of entitlement to an increased rating for his right 
knee disability.  This issue is not currently on appeal and 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Osteoarthritis of the left knee manifests with range of 
motion most severely limited in flexion to 90 degrees with 
pain at 70 degrees and full range of motion in extension, 
crepitus with motion, tenderness to palpation, and weakness.

2.  Deformity, status post left knee injury manifests with no 
instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 
percent for osteoarthritis of the left knee have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 
2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2007).

2.  The criteria for a schedular rating in excess of 10 
percent for deformity, status post left knee injury have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of an RO letter dated in April 2004.  This letter effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim for an increased 
rating; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim.  A March 2006 
RO letter advised the veteran of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the increased evaluation claims, the Board is 
aware of the Court's recent decision in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board is aware that the April 2004 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In this regard, the Board is aware of the veteran's 
statements during his August 2007 Board hearing, and during 
his VA examinations, as to the effects of his service-
connected disabilities on his employment and on his daily 
activities.  These statements indicate awareness on the part 
of the veteran that information about such effects, with 
specific examples, is necessary to substantiate a claim for a 
higher evaluation.  Significantly, the Court in Vazquez-
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  Moreover, a November 2002 letter from the RO did 
inform the veteran that he should submit evidence from his 
physician, laboratory tests or X-rays, and lay statements 
from individuals.  This showing of actual knowledge and of 
notification of evidence to submit satisfies the first and 
fourth requirements of Vazquez-Flores.

Finally, the May 2003 and October 2006 rating decisions 
include a discussion of the rating criteria utilized in the 
present case, and this criteria was set forth in further 
detail in the October 2004 Statement of the Case (SOC) and 
the March 2007 Supplemental Statement of the Case (SSOC).  
The veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the second and third notification requirements of 
Vazquez-Flores.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records, lay statements, and reports of VA 
examination are associated with the claims file.  
Additionally, the veteran presented testimony at RO and Board 
hearings in support of his claims and the hearing transcripts 
are of record.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.
Factual Background

A December 2002 private X-ray study of the left knee revealed 
bilateral osteoarthritis.

In a January 2003 statement, the veteran stated that his knee 
would give out while he was standing and walking, which would 
cause him to lose his balance.  He stated that his knees were 
sore at all times and when he would get out of bed in the 
morning, he would need to exercise his knees so he could 
walk.  Walking up and down the stairs caused great pain and 
if he walked too much, the pain increased.

A January 2003 private medical record from E.K., M.D. 
indicated that the veteran reported that climbing up or down 
stairs was difficult.  Examination revealed no evidence of 
instability or joint effusion, but he had knee crepitus on 
flexion and extension.

A February 2003 VA treatment record revealed positive 
hamstring tightness, tenderness to palpation at the 
iliotibial band and at the fat pad, and positive lower 
extremity apprehension anteriorly, posteriorly, medially, and 
laterally.  The assessment was bilateral knee pain presenting 
with marked weakness.  The testing was found not to be 
consistent with his functional status.

In a February 2003 VA physical therapy record the veteran 
reported pain in his knee that was an eight on a scale of one 
to ten.  He stated that he lost two jobs in the last two 
weeks because he could not walk fast enough.

A February 2003 VA examination report showed tenderness to 
palpation on the left knee on the side of the patella.  There 
was crepitus on both knees.  Range of motion of the left knee 
in extension was zero degrees and in flexion was to 90 
degrees.  Quadriceps muscle strength was normal.  There was 
no medial or lateral collateral laxity and no anterior 
posterior ligament laxity using the drawer's or Lachman sign.  
There was also no meniscal tear using McMurray's test.  With 
repetitive flexing, there was pain, but no weakness or 
fatigability.  The veteran squatted and was able to squat 45 
degrees, which reproduced significant pain.  The veteran 
reported that he had daily pain upon routine activities, such 
as walking, squatting, prolonged sitting, and prolonged 
standing.  The physician also noted that the veteran had 
limited range of motion and crepitus.  X-ray evidence 
revealed osteoarthritis, chondrocalcinosis, and 
patellofemoral degeneration.  There was no evidence of 
fatigability, weakness, or instability.

On April 2003 VA examination, the veteran reported that his 
job ended two years prior to the exam and he had increasing 
difficulty with his knees since that time.  As a result of 
his knees, he had been unemployed the past two years.  
Physical examination revealed no evidence of any major varus 
or valgus angulation.  The left knee lacked less than five 
degrees of complete extension.  The left knee range of motion 
in flexion was to 135 degrees.  His patella was stable with 
manipulation of the knee.  There was no indication of any 
major ligamentous laxity.  He was able to squat only 50 
percent and as he squatted, it was obvious to the examiner 
that there was palpable enlargement of femoral condyles 
consistent with the development of osteoarthritis change.  
There was no major crepitation noted; however, in the sitting 
position, there was very definite crepitation noted in the 
left knee.  The examiner noted that the veteran had major 
disability related to the development of significant 
degenerative arthritic changes of the left knee.  Currently, 
the veteran had very definite functional impairment related 
to any activity involving deep knee bending, stooping, 
squatting, running, jumping, and even walking or standing.  
His impairment was on the basis of major structural changes.  
There was no indication of instability or incoordination.  
Pain was a major factor of the veteran's impairment.  
Weakness and fatigability appeared to be minor secondary 
factors of the veteran's impairment.  X-rays of the left knee 
revealed chondral calcification in the medial and lateral 
compartments.

An April 2003 private medical record from T.A., M.D. showed 
that the veteran's knees had crepitus, but with good 
alignment.  There was bony enlargement and no effusion.  
Instability was minimal.

A December 2003 VA treatment record shows the veteran had 
joint line tenderness, small effusion in the left knee, and 
had flexion limited by pain.  Extension was not limited and 
the patella was only minimally mobile.

An April 2004 VA examination report showed that the veteran 
reported having difficulty on stairs and a significant 
problem with stooping, squatting, and kneeling.  Physical 
examination of the left knee revealed a very slight valgus 
angulation of the knee.  The veteran was able to squat 
approximately 50 percent and did so with very definite 
crepitation of the left knee.  There was definite palpable 
deformity with hypertrophic changes involving the femoral 
condyles.  In the sitting position, he had significant 
articular crepitation of the left knee with flexion and 
extension.  The veteran was able to flex his left knee to 120 
degrees and had full extension.  His patella was found to be 
stable.  The examiner noted that the veteran had a major 
disability in association with advanced degenerative 
arthritic changes of the left knee.  In addition, the 
examiner noted that the veteran had significant functional 
impairment in association with activities that involved 
standing or walking, running, jumping, stooping, squatting, 
kneeling, or crawling.  His impairment was on the basis of 
pain with very definite structural changes.  There was no 
indication of instability or incoordination and repetitive 
activities involving the left knee were definitely associated 
with increased impairment on the basis of arthritis pain.

In an April 2005 statement, the veteran's co-worker, M.W., 
stated that he knew the veteran had problems with his knees 
for the three years that he had worked with the veteran.  
Further, he noticed that not only had the veteran's knee not 
improved, but had steadily been giving the veteran more 
trouble.  M.W. stated that previously, as the veteran and he 
were walking on the compound, the veteran went to step over 
something on the ground and the left knee gave out on him and 
he fell to the ground.  Further, he had noticed that the 
veteran had a difficult time standing up.

In an April 2005 statement, D.Y., the veteran's wife, stated 
that the veteran's knee disability had worsened during the 
years.  She stated that the veteran had a hard time getting 
out of bed and there was a lot of cracking noises from his 
knees.  He had on many occasions, fallen in and out of the 
bathtub when his knees would give way.  He also had a hard 
time going up and down the stairs and when he was able to use 
the stairs, he had much pain.  He also had this problem when 
he would get off the sofa or into his car.  She recognized 
that the veteran was in great pain due to his knee 
disability.

A July 2005 VA treatment record revealed range of motion of 
the left knee from zero degrees to 100 degrees, with no 
effusion, but with positive quadriceps atrophy.

On October 2005 VA examination, the veteran reported that in 
association with his current work activities, he was 
definitely limited with regard to any activity that required 
him to work in a crouched or squatting position and he 
frequently required the aid of other individuals to help out 
with certain activities.  The examiner noted that the veteran 
had a significant disability with regards to not only his 
occupational activities, but simple activities of daily 
living.  Physical examination of the knees revealed that the 
veteran was barely able to squat 50 percent and was noted to 
have mild subpatellar crepitation if he raised up from the 
flexed position.  The left knee extended fully to zero 
degrees and flexed to 110 degrees with pain.  Manipulation of 
the knees failed to reveal evidence of any obvious 
instability or laxity.  X-rays conducted in April 2005 
revealed diffuse degenerative arthritic changes of the left 
knee.  There was also evidence of chondral calcinosis and 
presence of articular loose bodies in the posterior 
compartment of the knee.  The examiner noted that the veteran 
had functional impairment in association with any attempted 
activities of proper standing or walking with almost complete 
contraindication for activities involving deep knee bending, 
crouching, stooping, and squatting.  His impairment was on 
the basis of pain, weakness, fatigability, and lack of 
endurance in association with the structural (degenerative) 
changes.

In a June 2006 letter, a VA physician, R.I., M.D., stated 
that the veteran had severe instability of his left knee.

On June 2006 VA examination, the veteran reported that his 
left knee gave out on him and he fell approximately two to 
three times per month.  He was currently unemployed, but he 
had daily activity limitation.  Examination of the left knee 
revealed tenderness over the medial joint line.  He was able 
to squat to 30 degrees, which was limited by knee pain.  The 
knee bent to 100 degrees in the supine position, again 
limited by pain, with no additional limitation due to 
weakness, fatigue, lack of endurance, or incoordination on 
repeat testing.  There was full extension to zero degrees.  
Repetitive testing revealed no further decrement.  The medial 
and lateral collateral ligaments were stable to stress 
testing and the anterior and posterior drawer and Lachman 
tests were negative.  McMurray's test was also negative.

A July 2006 VA treatment record shows that the veteran had 
full range of motion in his left knee with some pain on 
flexion beyond 70 degrees.  He was very tender to palpation 
along medial and lateral joint lines, over the patellar area 
and over the quadriceps tendon.  There was bilateral atrophy 
of medial quadriceps and severe crepitus with flexion and 
extension of the left knee.  Varus and valgus examinations 
revealed good stability of the medial collateral ligament 
(MCL) and the lateral collateral ligament (LCL). 

During his September 2006 RO hearing, the veteran testified 
that he previously worked in the construction industry, but 
he could no longer work because of the severity of his knee 
disability.  He quit his last job in May 2006 due to his 
knees.  He stated that he currently wore a knee brace.  He 
also experienced pain, swelling, and locking.  At times he 
would fall because of his knee.  

In August 2007, the veteran testified during a Board hearing 
and stated that his knee would give out and lock up.  He also 
had a hard time walking long distances and climbing stairs.  
His knee was in constant pain.  He also stated that he had 
swelling in the left knee.  He also could not do much around 
the house.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where the 
question for consideration is entitlement to a higher initial 
rating assigned following the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The analysis in the following decision, regarding the claim 
for a higher initial rating and the claim for an increased 
rating, is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

The veteran contends that his left knee disabilities are more 
severe than the current schedular ratings reflect.  Having 
carefully considered the claims in light of the record and 
the applicable law, the Board is of the opinion that the 
veteran's left knee disabilities, as applied to the 
applicable schedular rating provisions, do not warrant 
increased ratings.  Because the preponderance of the evidence 
is against the claims, the appeal will be denied.

A.  Osteoarthritis of the Left Knee

The veteran's osteoarthritis of the left knee is rated 
pursuant to 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010.  
Pursuant to regulatory provisions, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is X-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The knees are considered major joints.  38 C.F.R. § 4.45.

Limitation of motion of the knees is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Under 
Diagnostic Code 5260, flexion limited to 30 degrees is rated 
as 20 percent disabling and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Under Diagnostic Code 5261, extension limited to 
15 degrees is rated as 20 percent disabling, extension 
limited to 20 degrees is rated as 30 percent disabling, 
extension limited to 30 degrees is rated as 40 percent 
disabling, and extension limited to 45 degrees is rated as 50 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  38 
C.F.R. § 4.59.

The evidence of record shows that the veteran's left knee 
range of motion in flexion was limited to no less than 90 
degrees and he had full extension.  Therefore, his range of 
motion does not meet the criteria for a rating in excess of 
20 percent for the left knee as he was not shown to have 
flexion limited to 15 degrees or less or extension limited to 
20 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.

Even considering functional loss due to pain, lack of 
endurance, and incoordination, range of motion findings 
reflect that the veteran's range of motion of the left knee 
still does not meet the criteria for a rating in excess of 20 
percent after repetitive motion or due to painful motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In this 
regard, although repetitive motion testing caused pain in the 
left knee, the June 2006 examination report indicates that 
repetitive testing had no further limitation of motion due to 
weakness, fatigue, lack of endurance, or incoordination on 
repeat testing.  There is also no other medical record that 
shows the veteran's range of motion of the left knee 
decreased beyond what was recorded on examination due to 
repetitive testing or painful motion.  Hence, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, have been 
considered, but provide no basis for assignment of any higher 
rating based on limited motion for the left knee.

B.  Deformity, Status Post Left Knee Injury

The veteran's deformity, status post left knee injury is 
rated analogous to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
pursuant to which recurrent subluxation and lateral 
instability of the knee is rated.  Under Diagnostic Code 
5257, a 10 percent rating is warranted for slight impairment, 
manifested by recurrent subluxation or lateral instability, 
while a 20 percent rating is warranted for moderate 
impairment, and a 30 percent rating is warranted for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Regarding the facts noted above as applied to the rating 
criteria for Diagnostic Code 5257, the veteran has not been 
shown by the evidence to have any instability of the left 
knee or any recurrent subluxation of the left knee.  Although 
the June 2006 VA physician, R.I., M.D., found severe 
instability of the left knee, the subsequent June 2006 VA 
examination report noted that the veteran had no instability 
of the left knee and the July 2006 VA treatment record found 
good stability.  The veteran was noted to have minimal 
instability, as shown in an April 2003 medical record from 
T.A., M.D.; however, all other medical evidence since January 
20003 shows that the veteran had no instability of the left 
knee.  Even if the veteran is found to have minimal 
instability of the left knee, a rating in excess of 10 
percent would not be warranted as his instability is not 
shown to be moderate, which is required for a rating in 
excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Therefore, a rating in excess of 10 percent for 
deformity, status post left knee injury is not warranted.

C.  Both Disabilities

No other diagnostic code would allow for increased ratings 
for the veteran's left knee disabilities.  In this regard, 
the veteran does not have any ankylosis of the left knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  Further, he does 
not have any dislocation of the cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5258.  The record does 
indicate that in December 2003, the veteran had small 
effusion in the left knee.  However, this is the sole record 
during the course of the appeal that indicates effusion in 
the knee.  Hence, the single occurrence of effusion in the 
left knee is not considered "frequent" as required by the 
rating schedule to warrant a higher rating for the veteran's 
left knee disabilities.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  Further, the veteran also does not have any impairment 
of the tibia or fibula.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  All other remaining diagnostic codes pertinent to 
disabilities of the knee do not allow for a rating in excess 
of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 
5263.

The Board has also considered whether staged ratings pursuant 
to Hart are applicable.  However, based on the evidence of 
record, staged increased ratings for the left knee 
disabilities are not warranted.  Therefore, the claims for a 
rating in excess of 20 percent for osteoarthritis of the left 
knee and a rating in excess of 10 percent for deformity, 
status post left knee injury must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claims, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

D.  Extraschedular Rating 

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted for the veteran's left knee 
disability.  This regulation provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, if for 
example the disability at issue causes marked interference 
with his employment or has in the past or continues to 
require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.

In this regard, the Board finds that there has been no 
showing by the veteran that his disorders have resulted in 
marked interference with his employment (that is, beyond that 
contemplated by his current schedular ratings) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of normal rating schedule 
standards.  A pertinent VA regulation, 38 C.F.R. § 4.1, 
expressly explains that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Rating Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his service-
connected disorder has resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Rating Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted.  See also Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A schedular rating in excess of 20 percent for osteoarthritis 
of the left knee is denied.

A schedular rating in excess of 10 percent for deformity, 
status post left knee injury is denied.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


